DETAILED ACTION
This office action is a response to the amendment and arguments filed on July 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed July 13, 2021, with respect to the rejection of Claims 4 and 9 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of Claims 4 and 9 under 35 U.S.C. §112(b) has been withdrawn. 

Applicant’s arguments, see page 7-10, filed July 13, 2021, with respect to the rejections of Claims 1-15 under 35 U.S.C. §102 and 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of Claims 1-15 under 35 U.S.C. §102 and 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:


	
Prior art reference Shi is directed to a method and apparatus for listening based transmission. Identifying a beam direction for a communications device of a second type when there is data directed to the communications device of the second type and obtaining a backoff counter for the identified beam direction. The method also comprises selecting at least one beam direction for listening during. The beam in each of the at least one beam direction covers at least one communications device of the second type having data directed thereto. The method further comprises scheduling transmission to a communications device of the second type in the identified beam direction when the backoff counter corresponding to that beam direction reaches a certain threshold. Shi discloses a table with a historical backoff parameters used in performing clear channel assessment on a first beam (Shi Abstract; Figure 1-5; Paragraph [0010, 0047-0055 and 0074-0079]).
Prior art reference Si is directed to a method and apparatus for directional listen-before-talk (LBT) operation in a wireless communication system. The method comprising sensing a channel for an interval comprising at least one clear channel assessment (CCA) slot, determining whether a state of the sensed channel for the interval is an idle state based on a configurable directional energy threshold, sensing an additional number of CCA slots when the state of the Si Abstract; Paragraph [0002-0012 and 0115-0117]).
Prior art reference Yang is directed to a data transmission and receiving method. The method includes: acquiring predefined information; determining, according to the predefined information, whether to perform a listen-before-talk (LBT) mechanism before transmission; and when LBT indication information is carried in the predefined information, performing the LBT mechanism before a transmission device performs transmission according to a predetermined transmission mode, or when the LBT indication information is not carried in the predefined information, performing a predetermined non-LBT processing operation before the transmission device performs the transmission according to the predetermined transmission mode. The signals in the beamforming system are separately processed by performing the LBT mechanism or performing the predetermined non-LBT processing operation, which effectively solves the low signal transmission efficiency problem of the beamforming system (Yang Abstract; Figure 1-5; Paragraph [0247-0316]).
Prior art reference Liu is directed to a device, network and method for communications with spatial-specific sensing. Liu discloses determining, by the first communication node, a transmission direction, the transmission direction characterized by a digital beamforming direction and an analog beamsteering direction; performing, by the first communication node, spatial-specific carrier sensing in accordance with a sensing direction associated with the transmission direction; determining, by the first communication node, a channel status of a Liu Abstract; Figure 5-13; Paragraph [0101-0113]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...wherein the communications device has a plurality of optional beams, the first beam is one of the plurality of optional beams, and the backoff control parameter is set based on a historical value of a backoff control parameter for at least one beam of the plurality of optional beams, wherein the backoff control parameter is set based on the historical value of the backoff control parameter for the at least one beam of the plurality of optional beams associated with the first beam or a historical value of the backoff control parameter for the first beam, wherein the at least one beam associated with the first beam is associated with the first beam based on spatial ranges covered by the plurality of optional beams, and wherein if neither the backoff control parameter for the at least one beam associated with the first beam nor the backoff control parameter for the first beam has a historical value, the backoff control parameter is set based on a preset upper limit; and after the backoff succeeds, performing, by the communications device, transmission by using the first beam.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414